Per. Curiam,
The reasons given by the auditor and court below for refus-ing to surcharge the accountant with the royalties which he never received are amply sufficient to sustain the correctness of their conclusion. The lessee was not absolutely bound to take out one million tons in each year, but could make up a deficiency in any one year during the following year, and if, at the end of ten years there was a deficiency, the coal not mined was forfeited to the owners of the fee. In 1887 the land was sold by order of the orphans’ court, with all the unmined coal upon it, and the proceeds were duly distributed to the parties entitled to them, including these appellants. Of course the sale must be assumed to include the coal not mined under the lease for which the present attempt to surcharge the accountant is made. This effort to obtain double payment for the same coal by surcharging an innocent trustee who never received any part of it.cannot possibly be sanctioned.
*157We are of opinion that the costs were properly payable out of the estate, as they were chiefly incurred in an unsuccessful attempt to heavily surcharge the accountant.
The decree of the court below is affirmed at the cost of appellant.